IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Express Recovery Services, Inc.,             )           PER CURIAM DECISION
                                             )
       Plaintiff and Appellee,               )            Case No. 20120135‐CA
                                             )
v.                                           )                   FILED
                                             )                 (May 10, 2012)
Jared Wall,                                  )
                                             )               2012 UT App 138
       Defendant and Appellant.              )

                                            ‐‐‐‐‐

Second District, Layton Department, 080604970
The Honorable David M. Connors

Attorneys:      Jared Wall, Kaysville, Appellant Pro Se
                Edwin B. Parry, Salt Lake City, for Appellee

                                            ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.

¶1     In a notice of appeal filed on February 14, 2012, Jared Wall appealed the
judgment entered on June 4, 2009, and “all Orders since” entered in the underlying case.
This appeal is before the court on a sua sponte motion for summary dismissal for lack of
jurisdiction. We dismiss the appeal.

¶2      This collection case culminated in the final judgment entered on June 4, 2009.
“An appeal may be taken from a district . . . court to the appellate court with
jurisdiction over the appeal from all final orders and judgments . . . by filing a notice of
appeal with the clerk of the trial court within the time allowed by Rule 4.” Utah R. App.
P. 3(a). “[T]he notice of appeal required by Rule 3 shall be filed with the clerk of the
trial court within 30 days after the date of entry of the judgment or order appealed
from.” Utah R. App. P. 4(a). Wall filed his notice of appeal over two‐and‐one‐half years
after the entry of the June 4, 2009 judgment that he seeks to appeal. Accordingly, we
lack jurisdiction to consider the merits of the appeal insofar as it seeks to appeal the
June 4, 2009 judgment. “If an appeal is not timely filed, this court lacks jurisdiction to
hear the appeal.” Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616.

¶3     To the extent that Wall’s notice of appeal sought to appeal “all Orders since” the
June 4, 2009 judgment, it is deficient under rule 3(d) of the Utah Rules of Appellate
Procedure, which requires that a “notice of appeal . . . designate the judgment or order,
or part thereof, appealed from.” Utah R. App. P. 3(d). The requirement to designate the
judgment or order from which the appeal is taken is jurisdictional because “the object of
a notice of appeal is to advise the opposite party that an appeal has been taken from a
specific judgment in a particular case.” Jensen v. Intermountain Power Agency, 1999 UT
10, ¶ 7, 977 P.2d 474. When a notice of appeal fails to identify the order sought to be
appealed, the notice of appeal is insufficient for this court to assume jurisdiction over
the appeal. See In re B.B., 2002 UT App 82, ¶ 9, 45 P.3d 527.

¶4    Once a court has determined that it lacks jurisdiction, it “retains only the
authority to dismiss the action.” Varian‐Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah
Ct. App. 1989). Accordingly, we dismiss the appeal.




____________________________________
Gregory K. Orme, Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Stephen L. Roth, Judge




20120135‐CA                                  2